DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

In claim 7, the “operation receiver” does not have an ordinary and customary meaning. The term will be interpreted according to page 8 of the specification, where it is described as encompassing structures that receive an input, such as a switch or touchscreen.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7 line 3, it is unclear what is meant by an operation “from outside”. 

Regarding claim 10 line 7, it is unclear what is meant by “shifting of shifting”. Regarding claim 10 line 11, it is unclear what is meant by “timing setting of,”.

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nozawa (US 10649097 B2) in view of Park (US 20140292564 A1).

Regarding claims 1, 10, and 16, Nozawa teaches [NOTE: limitations not taught by Nozawa are lined through; language added to explain Nozawa’s teachings is italicized] an electronic timepiece (Figs. 1, 12) comprising: 
a radio wave receiver receiving radio waves from positioning satellites (2, Fig. 12); 
a communication unit communicating with an external device (7, Fig. 12; 18:25-29); 
a memory storing a program and predicted positional information on the positioning satellites (5, Fig. 12; 10:6-9); and 
a processor (6, Fig. 12), based on the program stored in the memory, shifting the electronic timepiece between a normal operation state (“navigation mode”) and a power saving state (“time display mode”) in which operation of the electronic timepiece is restricted, depending on a status of the electronic timepiece (S701, Fig. 7; 11:59-65), and 
in response to an elapsed time from a valid period of the predicted positional information exceeding a predetermined reference time during the power saving state, causing the radio wave receiver to receive updated data of the predicted positional information (“ephemeris data”) and other information (“GPS time information”) from the positioning satellite when shifting the electronic timepiece from the power saving state to the normal operation state (S702-S704, Fig. 7; 11:59 – 12:14).  
As indicated by the lined through language above, Nozawa does not teach receiving the updated data and other information from the external device using the communication unit. Nozawa uses the radio wave receiver.
However it is known to receive information such as Nozawa’s from an external device using a communication unit. For example, Park, in analogous art, teaches receiving updated ephemeris data from an external device via a communication unit (“paired secondary device” 306, Fig. 3). Both Nozawa (18:25-29) and Park (abstract) teach a smartphone as the external device.
Obtaining information such as ephemeris directly from a satellite can take up to 12 minutes (Park para. [0004]). It would have been obvious to modify Nozawa in view of Park by receiving information from the external device in order to save time.

Regarding claims 2 and 11, Nozawa’s other information includes current date-and-time information (“GPS time” S704, Fig. 7 includes date and time).  

Regarding claims 3, 4, 12, and 13, Nozawa does not teach whether the processor causes the communication unit to receive the updated 36data of the predicted positional information after receiving the other information. However the updated 36data of the predicted positional information is necessarily received either before or after the other information, either of which have reasonable expectation of success and therefore would be at least obvious to try. It would have been obvious to further modify Nozawa as claimed because it is a matter of choosing from two identified, predictable solutions, both having a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 5 and 14, Nozawa teaches a detector (timer implied by measurement of 2 minutes at 14:18-32 and “START SWITCH B” S701, Fig. 7) performing detection relevant to a usage status of the electronic timepiece, wherein based on a result of the detection by the detector, in response to determining that a first condition for an unused state being satisfied in the normal operation state, the processor shifts the electronic timepiece to the power saving state (14:18-32 “2 minutes”), and in response to determining that a second condition for an in-use state being satisfied in the power saving state, the processor shifts the electronic timepiece to the normal operation state (“START SWITCH B” S701, Fig. 7).

Regarding claims 6 and 15, Nozawa does not teach wherein the first condition includes a current time belonging to a specific time range in a day. However Park, in analogous art, teaches determining a first condition for an unused state including a current time belonging to a specific time range in a day (“night” para. [0128]). It would have been obvious to further modify Nozawa according to Park in order to further reduce power consumption by not downloading ephemeris at times, such as night, when a GPS location fix is less likely to succeed, as taught in Park’s para. [0128].  

Regarding claim 7, Nozawa’s START SWITCH B is an operation receiver receiving an input operation from outside (i.e. it is pressed by a user at S701, Fig. 7), and Nozawa teaches that the second condition includes the operation receiver receiving the input operation (S701, Fig. 7).

Regarding claim 8, Nozawa’s communication unit performs short-range wireless communications (to a smartphone, 18:25-33). Nozawa does not teach that the communication unit, in the normal operation state, maintains communication connection while the radio waves are transmittable and receivable between the electronic timepiece and the external device, and disconnects the communication connection during the power saving state. However one of ordinary skill would recognize that disconnecting power from any unused component would provide further reduction in power consumption. As the communication unit would not be used in the power saving state, it would have been obvious to disconnect the communication connection during the power saving state in order to further reduce power consumption.  

Regarding claim 9, Nozawa teaches that a remaining time of the valid period at a timing at which the elapsed time exceeds the reference time is one day or less (7:5-9).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Abraham (US 8823587 B2) teaches an electronic timepiece (Fig. 3) comprising a radio wave receiver receiving radio waves from positioning satellites (304a, Fig. 3), a communication unit communicating with an external device (304b, Fig. 3); a memory storing a program and predicted positional information on the positioning satellites (308, Fig. 3; 8:25-45); and a processor (306, Fig. 3), based on the program stored in the memory, shifting the electronic timepiece between a normal operation state and a power saving state (Standby Mode, Normal Mode, Sleep State, Wakeup State, Fig. 2A; Fig. 4) in which operation of the electronic timepiece is restricted, depending on a status of the electronic timepiece (9:27-35; 416, 406, 412, Fig. 4), and 
in response to an elapsed time from a valid period of the predicted positional information exceeding a predetermined reference time during the power saving state, causing the radio wave receiver to receive updated data of the predicted positional information and other information from the external device when shifting the electronic timepiece from the power saving state to the normal operation state (6:14-30).  

Wang (US 7436357 B2) teaches a GPS receiver (Fig. 3) having sleep and wakeup modes (Fig. 2), wherein during the wakeup mode, current ephemeris is downloaded if a last downloaded ephemeris is no longer current (claim 1).

Jeon (US 7236126 B2) teaches receiving ephemeris and GPS time information from an external device (230, Fig. 3) using a communication unit (420, Fig. 4; 5:1-10). Jeon teaches that the time for GPS positioning is thereby reduced (2:11-21). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648